NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      DAN NGUYEN TRAN, Appellant.

         Nos. 1 CA-CR 15-0764, 1 CA-CR 15-0856 (Consolidated)
                          FILED 8-23-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-111181-001
            The Honorable Roland J. Steinle, Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant

Dan Nguyen Tran, Buckeye
Appellant
                              STATE v. TRAN
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Chief Judge Michael J. Brown
joined.


P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Dan Nguyen Tran has advised us that the entire record has been searched,
and counsel has been unable to discover any arguable questions of law. As
a result, counsel has filed an opening brief requesting us to conduct an
Anders review of the record. Tran has filed a supplemental brief.

             FACTS1 AND PROCEDURAL BACKGROUND

¶2             Tran went to Elite Nail Salon, his former employer, on March
8, 2014 to retrieve his last paycheck. He was approached by the victim, a
salon employee, who indicated he wanted to speak to Tran. Tran agreed,
and they went outside. The victim told Tran he did not like the fact that
Tran quit without proper notice. Tran then shot the victim in the arm and,
when victim fell, he shot him in the chest.

¶3           Tran was indicted for aggravated assault and disorderly
conduct. He pled not guilty, and after motion practice and an unsuccessful
settlement conference, the case went to trial. After the State presented its
evidence, Tran moved for a judgment of acquittal pursuant to the Arizona
Rules of Criminal Procedure (“Rule”) 20. The court heard the argument and
denied the motion.

¶4            Tran testified on his own behalf, and admitted to shooting the
victim twice, claiming self-defense. He testified that the victim, who was
taller and stronger, and trained as an Ultimate Fighting Championship
(UFC) fighter, started throwing punches at him. Tran became afraid, and
used the weapon that he carried with a permit, to shoot the victim. The


1We view the facts in the light most favorable to sustaining the verdict.
State v. Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).



                                       2
                              STATE v. TRAN
                            Decision of the Court

jury, after closing argument and jury instructions, convicted Tran of
aggravated assault and disorderly conduct. The jury also found, in the
aggravation phase, that both offenses were dangerous offenses, and found
the State had proven the following aggravating factors: 1) the offense
involved infliction or threatened infliction of serious physical injury, 2)
infliction caused physical harm, 3) financial harm, and 4) emotional harm.

¶5             Tran was subsequently sentenced to 7.5 years in prison for the
aggravated assault and a concurrent term of 2.25 years in prison for
disorderly conduct, and given 595 days of presentence incarceration credit.
The trial court later ordered him to pay restitution to the victim in the
amount of $39,719.36. Tran first appealed his convictions and sentences,
and then filed a notice of appeal after the order of restitution. We
consolidated the appeals. We have jurisdiction over the appeals pursuant
to Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes sections 12-120.21(A)(1), 13-4031, and 13-4033(A)(1).

                               DISCUSSION

                                       I.

¶6             In his supplemental brief, Tran argues the evidence was
insufficient to convict him. He provided a diagram of the scene; his outline
of the facts and evidence; a summary of the opening argument; a summary
of trial testimony, including perceived deficiencies; a summary of closing
arguments; and, after disagreeing with the verdicts and sentences,
requested that this court “re-examine the facts/evidence,” including parts
of the victim’s testimony he believes to be untrue. As a result, he argues he
was justified in shooting the victim to protect himself.

¶7             We review a challenge to the sufficiency of the evidence
supporting a guilty verdict de novo. State v. Snider, 233 Ariz. 243, 245, ¶ 4,
311 P.3d 656, 658 (App. 2013) (citation omitted). Appellate courts do not,
however, retry cases, nor do we reweigh the evidence. See State v. Lee, 189
Ariz. 590, 603, 944 P.2d 1204, 1217 (1997). And we do not substitute our
evaluation for that of the trier of fact. See Castro v. Ballesteros-Suarez, 222
Ariz. 48, 52, ¶ 11, 213 P.3d 197, 201 (App. 2009). We review the evidence to
determine if there was substantial evidence to support the verdict, Lee, 189
Ariz. at 603, 944 P.2d at 1217 (citation omitted), given that the finder of fact
has to determine, as instructed, credibility of the witness, the weight to be
given to the evidence and determine the facts in order to assess whether the
State proved its case beyond a reasonable doubt. See State v. Estrada, 209
Ariz. 287, 292, ¶ 22, 100 P.3d 452, 457 (App. 2004).



                                       3
                               STATE v. TRAN
                             Decision of the Court

¶8            Sufficient evidence for a conviction is proof that a reasonable
person could accept as adequate and sufficient to support a conclusion that
a defendant is guilty beyond a reasonable doubt. State v. Barger, 167 Ariz.
563, 568, 810 P.2d 191, 196 (App. 1990); see also State v. Jones, 125 Ariz. 417,
419, 610 P.2d 51, 53 (1989). Here, the evidence, as recited, ¶¶ 2-4, supra, is
substantial and sufficient to sustain the verdicts. There is no doubt that Tran
shot the victim, once while he was standing and the other time when he
was on the ground. The question, however, was whether Tran was
protecting himself and had justification for using deadly force against the
victim. The jury listened to the testimony, reviewed the evidence, and had
to decide whether there was any justification for the shooting. The jury
resolved the evidence, albeit against Tran, and we find no reversible error.

                                        II.

¶9            We have read and considered the opening brief. We have
searched the entire record for reversible error. The record reveals that Tran
was represented by counsel at all stages of the proceedings. The record
further reveals the presence of a Vietnamese interpreter at all stages of the
proceedings. And all proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure.

¶10            Before trial, a Rule 11 motion was filed, and granted, to
evaluate Tran’s competence. After Tran was evaluated by psychologists,
the parties stipulated to the reports, and the court found him competent to
stand trial.

¶11            A jury was selected and we find no improprieties in the
selection or empaneling of the eight jurors and three alternates. The jury, as
the finder of fact, had to resolve whether Tran committed aggravated
assault and disorderly conduct beyond a reasonable doubt, or whether he
was justified in shooting the victim in an act of self-defense. See State v. Piatt,
132 Ariz. 145, 150-51, 644 P.2d 881, 886-87 (1981) (stating the jury has the
discretion to determine the credibility of witnesses and to evaluate the
weight and sufficiency of the evidence).

¶12           Before closing argument, and while the trial judge and
lawyers were resolving final jury instructions, Tran’s lawyer suggested that
disorderly conduct was a lesser included crime of aggravated assault. The
court disagreed that it was a lesser included offense of aggravated assault
with injury, but gave counsel the opportunity to provide support for such
a lesser included offense. The instructions were finalized, and no lesser
included offense instruction was given.



                                        4
                             STATE v. TRAN
                           Decision of the Court

¶13            The jury was properly instructed, and the court included the
justification of self-defense and use of deadly force. Additionally, during
the aggravation phase, the jury was properly instructed. And our review
finds that the final instructions, and aggravation phase instructions,
correctly stated the law and covered all relevant areas to ensure that the
jury had the information needed to arrive at a legally correct decision. See
State ex rel. Thomas v. Granville, 211 Ariz. 468, 471, ¶ 8, 123 P.3d 662, 665
(2005).

¶14           Finally, Tran’s sentences were within the statutory limits,
given the aggravating factors found by the jury. See Leon, 104 Ariz. at 300,
451 P.2d at 881. Accordingly, we find no reversible error.

                                        III.

¶15           After this decision is filed, counsel’s obligation to represent
Tran in this appeal has ended. Counsel must only inform Tran of the status
of the appeal and his future options, unless counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
Tran may, if desired, file a motion for reconsideration or petition for review
pursuant to the Arizona Rules of Criminal Procedure.

                               CONCLUSION

¶16           Accordingly, we affirm Tran’s convictions and sentences.




                          Amy M. Wood • Clerk of the court
                          FILED: AA




                                         5